UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1819


BASHKIM BAJRAKTARI,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 31, 2015                 Decided:   June 3, 2015


Before NIEMEYER and FLOYD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Andrew P. Johnson, LAW OFFICES OF ANDREW P. JOHNSON, New York,
New York, for Petitioner.    Joyce R. Branda, Acting Assistant
Attorney General, Melissa Neiman-Kelting, Senior Litigation
Counsel, Ilissa M. Gould, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bashkim    Bajraktari,      a   native    and     citizen    of    Albania,

petitions for review of an order of the Board of Immigration

Appeals     (Board)   denying    his    motion    to    reopen.         We    have

thoroughly reviewed the administrative record and Bajraktari’s

claims on appeal and conclude that the Board did not abuse its

discretion in denying the motion as time-barred.                  See 8 C.F.R.

§ 1003.2(c) (2014).      We therefore deny the petition for review

for the reasons stated by the Board.                 See In re Bajraktari

(B.I.A. July 17, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court     and   argument   would     not   aid    the

decisional process.

                                                             PETITION DENIED




                                       2